Citation Nr: 0123540	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  00-22 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
residuals of a left foot fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

The veteran served on active duty from February 1953 to 
February 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

In June 2001, a videoconference hearing was held before the 
undersigned, who was designated by the Chairman of the Board 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107 (c) 
(West Supp. 2001).  The transcript of the videoconference 
hearing is of record.

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2000).  

Unfortunately, remand is required in this appeal so that 
additional development may be undertaken in order to fulfill 
the Department's duty to assist the veteran with these 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

The veteran's current claim is not his first claim of 
entitlement to service connection for residuals of a fracture 
of the left foot.  The issue of entitlement to service 
connection for residuals of a fracture of the left foot was 
denied by rating decision of March 1956.  He was notified of 
the outcome of that decision by a letter in April 1956.  No 
appeal was filed within one year of the date of receiving 
notification of the RO's decision.  Thus, the March 1956 
rating decision is final.

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The new law specifically provides 
that "[n]othing in this section shall be construed to 
required the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured . . . ."  38 U.S.C.A. § 5103A(f) (West Supp. 
2001).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Since this claim 
was filed prior to August 29, 2001, the new definition of new 
and material evidence provided in the new regulations does 
not apply, and the case must be decided under the previous 
version of 38 C.F.R. § 3.156(a) (2000).

At his videoconference hearing held in June 2001, the veteran 
indicated that he was seen by VA in 1956, shortly after 
service.  He stated that, at that time, he was told by a VA 
doctor in Baltimore, Maryland, that his left foot fracture 
had been aggravated by service.  He also testified that he 
had been treated for his left foot at the VA medical centers 
(VAMCs) in Tuskegee and Montgomery, Alabama, and that he was 
also told by Dr. Morris at Tuskegee and by another orthopedic 
doctor at Montgomery that his left foot fracture was 
aggravated by service.  VA is on notice, at least, of 
potentially relevant medical information.  VA treatment 
records are considered to be constructively included within 
the record, and must be acquired if material to an issue on 
appeal.  Therefore, in the instant claim, it is necessary to 
obtain the aforementioned VA treatment records, if they 
exist, prior to a final decision in this case.  See Dunn v. 
West, 11 Vet. App. 462 (1998); see also Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); 38 U.S.C.A. § 5103A(c) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)).  

Furthermore, the veteran should be asked to provide the name 
of the doctor who treated him at the VAMC in Montgomery, 
Alabama, and who reportedly expressed an opinion to the 
veteran as to aggravation of his left foot disorder by active 
service.  If the veteran is able to provide the name of this 
doctor, and the doctor is still with VA, the RO should ask 
the doctor whether he or she rendered an opinion regarding 
aggravation of the veteran's left foot disorder in service 
and, if so, what that opinion is.  If the veteran is unable 
to provide the name of the doctor, he should be given an 
opportunity to present a statement from the doctor himself.

The veteran has stated that Dr. Morris at Tuskegee VAMC gave 
him a similar opinion.  The veteran's outpatient treatment 
records from Tuskegee do show visits with Dr. Morris, Team C.  
The RO should contact the medical center and ask Dr. Morris 
whether he has an opinion as to whether the veteran's left 
foot fracture was aggravated by service, and to state the 
medical rationale for any opinion given.  

At the veteran's hearing, he indicated that he thought a 
private physician, G. J. Giesler, Jr., M.D., had written a 
letter about his left foot.  Of record is a letter from Dr. 
Giesler, dated in July 1995, in which Dr. Giesler addressed 
the veteran's low back pain but did not render any opinion.  
Dr. Giesler stated that he was a pulmonologist and did not 
provide any care for low back pain.  The veteran was given an 
opportunity to present a letter from Dr. Giesler dealing with 
his left foot disorder, as he felt that Dr. Giesler had also 
written a letter about that condition.  No letter has been 
received.  On remand, the veteran may submit such a letter 
from Dr. Giesler, or any other doctor who may have treated 
him for the residuals of his left foot fracture.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Ask the veteran for the names of all 
VA medical facilities from which he has 
received treatment, from 1955 to the 
present, for residuals of a fracture of 
the left foot.  Any records not presently 
of record, to include VA treatment 
records from the VAMCs in Baltimore, 
Maryland; Tuskegee, Alabama; and 
Montgomery, Alabama, should be obtained 
and associated with the claims folder.  
In particular, the RO should request the 
veteran's treatment records dated in 1955 
and 1956 from Baltimore, Maryland VAMC.

2.  Ask the veteran to provide the name 
of the VA doctor in Montgomery, Alabama, 
VAMC who gave him an opinion about 
aggravation of his left foot fracture 
during service.  If the veteran is able 
to provide the name, contact that doctor 
and ask the doctor whether he or she has 
ever rendered an opinion as to whether 
the veteran's left foot fracture was 
aggravated by his active service, and, if 
so, the medical rationale for the 
opinion.

3.  Contact Dr. Morris of Team C, 
Tuskegee VAMC, and ask Dr. Morris whether 
he has ever rendered an opinion as to 
whether the veteran's left foot fracture, 
incurred in childhood, was aggravated by 
his active service, and, if so, the 
medical rationale for the opinion.  
Associate the response with the claims 
file.

4.  Notify the veteran that he may submit 
statements from any doctor, private or 
VA, who has expressed an opinion 
regarding the etiology of his left foot 
fracture residuals, including whether the 
foot disability was aggravated by active 
service.  Associate any response with the 
claims file.

5.  Review the claims file and ensure 
that the foregoing development and all 
notification and development action 
required by the VCAA are completed.  

6.  Readjudicate the veteran's claim.  If 
the claim remains denied, furnish the 
veteran and his representative an 
appropriate supplemental statement of the 
case and give them an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


